THE THIRTEENTH COURT OF APPEALS

                                      13-18-00652-CR


                                     Victor Cisneros
                                            v.
                                    The State of Texas


                                   On Appeal from the
                      377th District Court of Victoria County, Texas
                         Trial Court Cause No. 17-10-30261-D


                                          JUDGMENT

        This Court’s judgment issued on October 15, 2020, is hereby withdrawn and

 the following is substituted therefor.

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and rendered

in part and affirmed in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED IN PART AND AFFIRMED IN PART.

      We further order this decision certified below for observance.

March 4, 2021